Mr. Presiding Justice Eudredge delivered the opinion of the court. 2. Bastards, § 19*—when exact day of intercourse immaterial. It is immaterial, in bastardy proceedings, on what particular days alleged acts of intercourse took place, if, in' fact, the defendant is the father of the bastard child. 3. New trial, § 99*—when affidavit in support of new trial on ground of surprise insufficient. In bastardy proceedings where the complaint charged that the acts of intercourse took place at a certain time, but the prosecutrix testified that they took place three months earlier, affidavits in support of a motion for new trial on the ground of surprise, held insufficient. •